Citation Nr: 1714199	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  06-27 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), variously diagnosed as major depression, anxiety, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Jonathan Bruce, Attorney


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983 and from February 2003 to January 2004.

These matters come before the Board of Veterans' Appeals (Board) from a September 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

These issues were last remanded by the Board in December 2012 for additional development.  Regrettably, more development is necessary and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issues were remanded in September 2011, in part so that VA examiners could determine the etiology of the Veteran's claimed left knee and acquired psychiatric disorder other than PTSD.  

In its December 2012 remand, the Board asked that prior VA examinations which were cited, but not included, in the record be associated with the claims file.  Examination reports to include an October 2011 knee examination and a November 2011 mental examination reports are now associated with the claims file and available for the Board's review.  

In September 2011, the Board remanded the issue of entitlement to service connection for a left knee disability for a new VA examination.  In that remand, the Board noted that a January 2009 VA examiner erroneously found that the Veteran's left knee was unremarkable despite findings of in-service knee pain, post service complaints of knee pain within two weeks of separation from service and numerous other knee symptoms.  The Board additionally noted that the examiner's reasoning regarding continuity was inconsistent with the record, as continuity of left knee symptomology was clearly shown and that the examiner erroneously failed to comment on the Veteran's report of an in-service injury.  

Following that remand, in October 2011, the Veteran was afforded a new examination.  Regrettably, like the January 2009 VA examiner, the October 2011 examiner found that the Veteran's physical evaluation was basically unremarkable and that the claims file did not demonstrate continuous left knee symptoms, again despite a clear demonstration of such in the claims file and the Veteran's own statements during the examination that he has had left knee symptoms since his 2003 left knee sprain.  

Turning to the Veteran's acquired psychiatric disorder claim, the November 2011 VA examiner stated that there was insufficient information to diagnose the Veteran and that only a temporary folder was available for review.  The examiner stated that the temporary folder did not provide sufficient information to determine the etiology of the Veteran's claimed psychiatric disorders.  Thereafter, in a January 2012 addendum to the examination report, the VA examiner noted that the Veteran's claims file had been reviewed.  The examiner stated that the Veteran's symptoms on examination in November 2011 were compatible with a diagnosis of depressive disorder, not otherwise specified.  

The Board finds that a new examination is necessary as the findings of the January 2012 VA examiner are unclear.  The examiner stated that she was unable to determine the etiology of the Veteran's psychiatric disorder without speculation due to his history of substance abuse, however the examiner does not discuss the period of time before the Veteran's substance abuse.  Additionally, despite stating that the etiology of a psychiatric disability could not be determined, the examiner later states that the Veteran's psychiatric disorder was as likely as not caused by or a result of an incident during service, citing an in-service incident reported by the Veteran which has not been verified. 

The development actions requested in the Board's September 2011 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

Thus, the Board finds the examination inadequate and a new examination is required.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one).

Finally, the Board notes that new evidence was received following the most recent supplemental statement of the case (SSOC) in June 2016.  On remand, the RO should review all of the evidence added to the claims file since the most recent SSOC of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to undergo a VA joints to determine the nature, onset, and etiology of any left knee disability that may be present.  The claims file must be made available to the examiner.  

Following a review of the relevant medical evidence in the claims file and the Veteran's medical history (to include in-service findings, immediate post-service findings/complaints, near-continuous complaints of left knee pain since service, and the October 2004 and January 2009 VA examination reports), the examiner is asked to opine as to the following:

(i) whether it is at least as likely as not (50 percent or more likelihood) that any current disorder of the left knee had its onset during the Veteran's military service, or is otherwise causally related to any incident thereof, to include the reported fall in June/July 2003 and the subsequent findings of left knee pain and possible LCL strain in October 2003.

In this regard, the examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries; and that his reports must be taken into account in formulating the requested opinions.  

(ii) whether it is at least as likely as not (50 percent or more likelihood) that any current disorder of the left knee is proximately due to or the result of the Veteran's service-connected low back disability and associated lower extremity radiculopathy.

Second, if the Veteran's service-connected low back disability did not cause his left knee disability, please state whether the service-connected low back disability aggravates (i.e. increase the severity) his left knee disability beyond the natural progress of the disability.  If so, the extent should be explained.

(iii) in the event that no current left knee disability is diagnosed, the VA examiner is specifically asked to comment upon the October 2004 finding of degenerative joint disease of the knee joints, and the objective findings of left knee pain, stiffness, weakness, decreased speed of motion, crepitation, grinding, symptoms of inflammation, loss of flexion, and objective evidence of pain with active motion noted on VA examination in January 2009.  The examiner should provide an explanation as to why these objective symptoms relating to the left knee are not attributable to a diagnosed knee condition.  

2.  The RO should arrange for the Veteran to undergo a VA psychiatric evaluation to determine the nature, onset date and etiology of any current psychiatric or psychological pathology, including but not limited to bipolar disorder, major depressive disorder, and anxiety.  The claims file, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  An opinion in response to the questions below should also be obtained even if the Veteran does not report for the examination.

The examiner, after examination of the Veteran and review of his entire medical history, to include in-service and post-service medical reports, should provide an opinion as to the diagnosis and etiology of any current psychiatric disorder(s), and reconcile all previous psychiatric diagnoses documented in the records. 

The examiner should also offer an opinion as to the onset date of the Veteran's psychiatric condition(s), if any.  If the examiner finds that a psychiatric disorder is causally related to service, to the extent possible, the psychiatrist should indicate the historical degree of impairment due to any psychiatric disorder found to be related to service, as opposed to that due to other causes, if any, such as other psychiatric disorders, personality defects, substance abuse, and/or nonservice-connected physical disabilities.

In particular, the psychiatrist should offer an opinion, with degree of medical probability expressed, as to whether the cause or etiology of the Veteran's psychiatric disorder(s) is (are) attributable to, or related to, any disease or incident suffered during service, any disease or incident suffered prior to service, any disease or incident suffered after service, or to a combination of such causes or to some other cause or causes.

If the examiner finds that the Veteran has a current psychiatric disorder that is at least as likely as not related to active duty service, the examiner is asked to determine whether it is at least as likely as not that the substance abuse is secondary to a psychiatric disability which is attributable to service.  

The psychiatrist should identify all mental disorders which have been present, and distinguish conditions which are acquired from conditions which are of developmental or congenital origin, if any.  The opinion should reflect review of pertinent material in the claims file.  Additionally, the psychiatrist should integrate the previous psychiatric findings and diagnoses with current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  If there are different psychiatric disorders, the psychiatrist should reconcile the diagnoses and should specify which symptoms are associated with each of the disorders.  The findings of all pertinent psychological and neuropsychological testing should be discussed.

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment that are based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without resort to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's psychiatric pathology.  

3.  Then, the case should be reviewed on the basis of the additional evidence.  If any benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.













The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




__________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




